DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11 and 22-24 have been cancelled; therefore, Claims 1-10 and 12-21 are currently pending in application 16/066,656.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-10 and 12-21 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 and 12-21 is/are directed to dealing with public sentiments of a user; specifically, the independent claims recite the following elements:
acquiring information of a user (Certain methods of organizing human activity and Mental processes); 
analyzing the information to obtain an analysis result (Certain methods of organizing human activity and Mental processes);
judging, based on the analysis result, whether the information needs to be dealt with (Certain methods of organizing human activity and Mental processes).
[Broadest interpretation of independent claims would include possible judgement outcome wherein the information does not need to be dealt with and method/system stops – See Applicant Fig.1]  
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations which gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional . Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10 and 12-21 are rejected under 35 U.S.C. 102or (a)(2) as being anticipated by Abou Mahmoud et al. (US 2018/0196876 A1).
As per independent Claims 1 and 12, Abou Mahmoud discloses a method (system)(Fig.1, Para 0016-0024 and 0069-0078, Systematic Components) for dealing with public sentiments, comprising steps of: 
acquiring browse information of a user (See at least Fig.2, Para 0025-0026); 
analyzing the browse information to obtain an analysis result (See at least Fig.2, Para 0025-0027 and 0038); 
judging, based on the analysis result, whether the browse information needs to be dealt with* (See at least Fig.2, Para 0026-0028, and 0040);
selecting, if needing to be dealt with*, crisis-dealing information corresponding to the browse information (See at least Fig.2, Para 0028 and 0061); 
and displaying the crisis-dealing information (See at least Fig.2, Para 0030 and 0051-0052).  

*Broadest interpretation of independent claims would include possible judgement outcome wherein the browse information does not need to be dealt with and method/system stops – See Applicant Fig.1.
  
As per Claims 2 and 13, Abou Mahmoud discloses wherein the step of analyzing the browse information to obtain an analysis result comprises steps of: analyzing the browse information to obtain a sentimental polarity of the browse information; and determining, if the sentimental polarity 
As per Claims 3 and 14, Abou Mahmoud discloses wherein the browse information comprises historical browse information, and the step of analyzing the browse information to obtain an analysis result comprises a step of: performing back-tracing and semantic interpretation on the historical browse information to obtain browse information of the user which is negative information (See at least Fig.2, Para 0025-0027 and 0038).  
As per Claims 4 and 15, Abou Mahmoud discloses wherein the browse information comprises current browse information, and the step of analyzing the browse information to obtain an analysis result comprises a steps of:  -2-Application No.: Not Yet AssignedFiling Date:Herewithsemantically interpreting the current browse information to obtain an interpreted result, with the interpreted result used as the analysis result (See at least Fig.2, Para 0025-0028 and 0038-0040).  
As per Claims 5 and 16, Abou Mahmoud discloses wherein a mode for analyzing the browse information comprise at least one of following modes: keyword interpreting, natural language processing, machine learning and entity-tagging technique (See at least Para 0012).  
As per Claims 6 and 17, Abou Mahmoud discloses wherein the step of selecting if needing to be dealt with crisis- dealing information corresponding to the browse information comprises step of: searching, if needing to be dealt with, to determine whether there is the crisis- dealing information corresponding to the browse information (See at least Fig.2, Para 0028 and 0061), 
(wherein if there is no crisis-dealing information corresponding to the browse information, the browse information is tagged as information to be dealt with; and if there is crisis-dealing information corresponding to the browse information, the crisis-dealing information is selected)* *Optional element – Not necessary in broadest interpretation of claim.  
As per Claims 7 and 18, Abou Mahmoud discloses wherein the method further comprises steps of: acquiring release time of the information to be dealt with, as first time; acquiring release time of the crisis-dealing information corresponding to the information to be dealt with, as second time (See at least Para 0025-0028); acquiring historical browse information of the user between the first time and the second time, and searching to determine whether the historical browse information comprises the information to be dealt with (See at least Fig.2, Para 0025-0028, 0038-0040, and 0061); and displaying, if the information to be dealt with is comprised, the crisis-dealing information corresponding to the information to be dealt with (See at least Para 0030 and 0051-0052).  
As per Claims 8 and 19, Abou Mahmoud discloses wherein the step of displaying if the information to be dealt with is comprised the crisis-dealing information corresponding to the information to be dealt with comprises steps of: acquiring, by statistics, attention degree paid by the user to the information to be dealt with between the first time and the second time, if the information to be dealt with is comprised (See at least Para 0028); and displaying, when the attention degree reaches a preset condition, the crisis-dealing information corresponding to the information to be dealt with (See at least Fig.2, Para 0030-0032 and 0051-0052).  
As per Claims 9 and 20, Abou Mahmoud discloses wherein the attention degree comprises at least one of following information: browse duration, browse number and whether a comment is made (See at least Para 0030-0032 and 0051-0052).  
As per Claims 10 and 21, Abou Mahmoud discloses wherein the step of displaying the crisis-dealing information comprises: displaying the crisis-dealing information at a lower portion of a first screen of current browse information; or displaying the crisis-dealing information on a page of a user terminal; or exhibiting the crisis-dealing information in an information flow of a current reading channel of the user (See at least Fig.5, Para 0030 and 0051-0052). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 8, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629